FOURNET, Chief Justice.
This Court is without jurisdiction of this appeal since it involves only the right of a citizen and taxpayer to enjoin the City of New Orleans from transferring to the Orleans Parish School Board a piece of property owned by the City, and receiving in exchange therefor from the School Board another piece of property, there being no amount in dispute or fund to be distributed. La.Const. of 1921, art. 7, Sec. 10. The contention of counsel for appellants that this court is vested with jurisdiction since the lower court, in denying the injunction sought by the plaintiffs, ruled that Act 378 of 1948 was unconstitutional, is not borne out by the record. The trial judge held that the Act was not applicable. His further observation that if *672the statute were to be interpreted as applying in this case it would be unconstitutional as an unlawful delegation of legislative power to private citizens, was merely obiter.
By virtue of the authority vested in this Court by LSA-RS 13:4441, 4442, it ’ is ordered that this case be transferred to the Court of Appeal, Parish of Orleans, the transfer to be made within 30 days after this decree has become final; otherwise the appeal is to be dismissed; the appellant to pay the costs of the appeal to this Court and the costs of transferring the case to the Court of Appeal; all other costs to await the final disposition of the case.